UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-22046 DWS RREEF World Real Estate Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Stockholders DWS RREEF World Real Estate Fund, Inc. (formerly DWS RREEF World Real Estate & Tactical Strategies Fund, Inc.) Ticker Symbol: DRP Contents 4 Performance Summary 6 Portfolio Management Review 10 Portfolio Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Cash Flows 21 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Tax Information 37 Other Information 38 Stockholder Meeting Results 39 Dividend Reinvestment and Cash Purchase Plan 42 Investment Management Agreement Approval 47 Board Members and Officers 51 Additional Information Closed-end funds, unlike open-end funds, are not continuously offered. There is a one-time public offering and once issued, shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This report is available to the stockholders of DWS RREEF World Real Estate Fund, Inc. for their information. It is not a prospectus, circular, or representation intended for use in the purchase or sale of shares of the fund or of any securities mentioned in the report. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Returns as of 12/31/10 1-Year 3-Year Life of Fund* Based on Net Asset Value(a) 24.52% -1.69% -4.40% Based on Market Value(a) 48.02% 2.15% -6.65% UBS Global Real Estate Investors (US Hedged) Index(b) 21.32% -3.41% -6.68% Lipper Closed-End Real Estate Funds Category(c) 26.33% -5.79% -9.31% Sources: UBS and Deutsche Investment Management Americas Inc. * The Fund commenced operations on June 27, 2007. Index comparison began on June 30, 2007. aTotal return based on net asset value reflects changes in the Fund's net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. bThe UBS Global Real Estate Investors (US Hedged) Index is an unmanaged index that allows investors to track the performance of global real estate securities based by investor, asset type, and region. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. cThe Lipper Closed-End Real Estate Funds category represents Funds that invest primarily in equity securities of domestic and foreign companies engaged in the real estate industry. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End Real Estate Funds category. Category returns assume reinvestment of all distributions. It's not possible to invest directly in a Lipper category. Net Asset Value and Market Price As of 12/31/10 As of 12/31/09 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 12/31/10: Dividends $ Lipper Rankings — Closed-End Real Estate Funds Category as of 12/31/10 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 8 of 14 54 3-Year 5 of 13 36 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Management Review DWS RREEF World Real Estate Fund, Inc.: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Investment Manager"), which is part of Deutsche Asset Management, is the investment manager for DWS RREEF World Real Estate Fund, Inc. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. RREEF America, L.L.C. ("RREEF" or the "Investment Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, is the investment advisor for the fund. Pursuant to investment subadvisory agreements between RREEF and each of Deutsche Alternatives Asset Management (Global) Limited, Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited (the "subadvisors"), these entities act as subadvisors to the fund. The subadvisors, which are indirect, wholly owned subsidiaries of Deutsche Bank AG, act under the supervision of the fund's Board of Directors, DIMA and RREEF. The subadvisors manage the fund's investments in specific foreign markets. RREEF allocates and reallocates as it deems appropriate, the fund's assets among the subadvisors. Deutsche Alternatives Asset Management (Global) Limited manages stock selection decisions for the European portion of the fund's portfolio and for the emerging markets portion in Africa. Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited manage the stock selection decisions for the Asian and Australian portions of the fund's portfolio, respectively. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team John F. Robertson, CFA Lead Portfolio Manager John W. Vojticek John Hammond Daniel Ekins Portfolio Managers Ross McGlade Jerry W. Ehlinger, CFA William Leung Fund Merger On January 12, 2011, the fund's shareholders approved the fund's merger into DWS RREEF Global Real Estate Securities Fund, an open-end fund that is managed similarly to the fund. The fund's merger into DWS RREEF Global Real Estate Securities Fund is expected to occur on or around February 28, 2011. For more information regarding the merger, see Note H. Fund Merger in the Notes to Financial Statements. Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Global real estate investment securities endured a weak start to the year 2010 as investor risk aversion prompted a pullback in prices. However, global REITs rebounded over the remainder of the first quarter based on better-than-expected economic results and optimism over the prospects for global growth. In July 2010, relief that the tense European economic situation was being remediated through government austerity programs and measures by the European Central Bank, backed up by surprisingly strong economic data from the Eurozone, provided a boost to the global real estate market.1 Real estate securities in much of Asia also performed well early in the third quarter as Singapore's government reported robust gross domestic product (GDP) growth.2 In the closing months of 2010, global real estate securities advanced as the worldwide economy continued to show improvement, and the announcement of additional quantitative easing by the US Federal Reserve Board (the Fed) sparked rallies in stock markets around the world. During November 2010, global investment markets had been hurt by renewed worries regarding troubled banks, excessive debt and rising bond yields in peripheral Eurozone countries, including Greece, Ireland, Spain and Portugal. However, assurances from European officials calmed the markets, and UK and Continental Europe real estate securities rebounded. Japanese real estate issues performed especially well based on the Bank of Japan's favorably received asset purchase program, which encouraged additional investment in high-quality real estate issues there. Lastly, US REITs enjoyed positive performance to close the year based on encouraging economic signals, including stronger US consumer demand, increased manufacturing activity and additional hiring by corporations. For its fiscal year ended December 31, 2010, DWS RREEF World Real Estate Fund, Inc.returned 24.52% based on net asset value. For the same period, the fund's benchmark, the UBS Global Real Estate Investors (US Hedged) Index, returned 21.32%.3 For the year ended December 31, 2010, the fund returned 48.02% based on market price. The fund had a closing value of $18.25 per share based on market price ($18.95 per share based on net asset value) as of December 31, 2010. (Past performance is no guarantee of future results. Please see pages 4 through 5 for more complete performance information.) For the most recent fiscal year, regional allocation from the fund's position in Japan helped performance, while an overweight to Australia and an underweight to the Americas detracted.4 Stock selection was positive within Japan, as well as in Asia ex-Japan, though issue selection in the Americas in terms of equities and preferred stocks subtracted from performance. Positive Contributors to Fund Performance Over the period, the fund's underweight position in China Overseas Land Ltd.,* one of the largest property companies on the Chinese mainland, added to performance. The company was negatively affected by the Chinese government's moves during 2010 to tighten economic policy in order to restrain inflation. In addition, holdings in the US apartment REIT Post Properties, Inc. performed well due to a general recovery in the US apartment sector and stabilization in the firm's core market areas. In 2010, Post negotiated an agreement to repurchase debt from a large condominium project at a significant discount, allowing the company to remove some financial uncertainty and increase the value of the project. Given our opportunistic outlook on the real estate market, and also in an attempt to increase the fund's net income, we began employing leverage on July 7, 2010. The fund obtained leverage through a credit facility, and had the ability to strategically adjust the borrowing amount depending on the outlook of the fund's portfolio managers. The use of leverage had a positive effect on performance during the second half of the year. In addition, the fund discontinued its use of the global tactical asset allocation overlay strategy effective June 30, 2010. Negative Contributors to Fund Performance For the fund's fiscal year, our overweight position in the British student housing firm UNITE Group PLC was hit by negative market sentiment stemming from the British government's announcement of significant cuts to higher education funding. However, we believe that UNITE's prospects remain attractive, given that its main focus is in London, where the majority of its tenants are from overseas and should be unaffected by government cutbacks. The company also has a strong property development pipeline in London. Outlook and Positioning As the global economy advances toward firmer footing, issues deriving from the 2008 financial crisis will inevitably spark occasional sell-offs. Government austerity will test investor resolve, inflation is a potential problem for emerging markets and geopolitical uncertainty is an issue for many regions of the world. However, accelerating improvement in most economies bodes well for real estate fundamentals and should also serve to offset rising interest rates. Following 2010's strong bounce back for the global real estate securities market, led by the United States, Hong Kong and Japan, markets in the best-performing regions appear fairly valued, while laggards such as the UK, Continental Europe and Australia remain attractively valued, but lack catalysts to ignite returns. However, dividends for many global real estate issues are rising, and earnings growth has resumed across the board. Given favorable global economic momentum, in the coming months positive earnings surprises for the majority of listed real estate securities firms seem more likely than disappointments. The fund's largest regional overweight is to Asia (ex-Japan), the area of the world that was least affected by the global financial crisis, and where GDP growth and macroeconomic factors are most favorable. Our largest underweight is to Europe (ex-UK). Sovereign debt concerns continue to plague the region, and economic headwinds persist that will make recovery slow at best. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2Gross domestic product is the value of goods and services produced in an economy. 3The UBS Global Real Estate Investors (US Hedged) Index is an unmanaged index that allows investors to track the performance of global real estate securities based by investor, asset type, and region. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 4"Overweight" means that a fund holds a higher weighting in a given sector compared with its benchmark index. "Underweight" means that a fund holds a lower weighting in a given sector. * Not held in the portfolio as of December 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 93% 83% Preferred Stocks 6% 10% Closed-End Investment Companies 1% — Cash Equivalents — 3% Government & Agency Obligations — 3% Corporate Bonds — 1% 100% 100% Sector Diversification (As a % of Common and Preferred Stocks, Corporate Bonds and Warrants) 12/31/10 12/31/09 Diversified 34% 51% Shopping Centers 22% 20% Office 16% 16% Apartments 11% 3% Regional Malls 6% 1% Health Care 4% 4% Hotels 3% 2% Industrials 2% 2% Storage 2% 1% 100% 100% Geographical Diversification (As a % of Common and Preferred Stocks, Corporate Bonds and Warrants) 12/31/10 12/31/09 North America 36% 26% Asia 29% 33% Europe 20% 25% Australia 14% 15% Africa — 1% Other 1% — 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at December 31, 2010 (32.8% of Net Assets) Country Percent 1. Westfield Group Invests in, leases and manages shopping centers Australia 6.5% 2. The Link REIT Owns and manages various shopping centers and parking spaces Hong Kong 3.9% 3. Unibail-Rodamco SE Investor and developer of real estate investments France 3.8% 4. Advance Residence Investment Invests in securitzed real estate products Japan 3.0% 5. Apartment Investment & Management Co. Owns a geographically diversified portfolio of multifamily apartment properties United States 2.9% 6. Nippon Building Fund, Inc. Invests in real estate Japan 2.6% 7. Segro PLC Invests in and owns real estate properties United Kingdom 2.6% 8. Regency Centers Corp. Owns and operates grocery anchored neighborhood retail centers United States 2.5% 9. Japan Retail Fund Investment Corp. Invests in shopping centers Japan 2.5% 10. The Macerich Co. Acquires, owns, redevelops, manages and leases regional and community shopping United States 2.5% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of December 31, 2010 (Ratios are shown as a percentage of Net Assets) Shares Value ($) Common Stocks 125.3% Australia 19.2% Ardent Leisure Group Aspen Group (Units) Australand Property Group CFS Retail Property Trust Challenger Diversified Property Group Charter Hall Group Charter Hall Office REIT Charter Hall Retail REIT Dexus Property Group Goodman Group GPT Group Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust* (Cost $19,359,113) Belgium 0.5% Cofinimmo (Cost $599,471) Canada 7.4% Allied Properties Real Estate Investment Trust (a) Allied Properties Real Estate Investment Trust (a) Boardwalk Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) Extendicare Real Estate Investment Trust (a) Extendicare Real Estate Investment Trust (a) InnVest Real Estate Investment Trust RioCan Real Estate Investment Trust (Cost $6,185,011) Cayman Islands 1.9% Soho China (b) (Cost $2,013,888) Channel Islands 0.8% LXB Retail Properties PLC* (Cost $931,796) France 7.4% Fonciere des Regions ICADE Klepierre Unibail-Rodamco SE (Cost $7,647,931) Germany 0.4% Alstria Office REIT-AG (Cost $334,508) Hong Kong 7.5% Champion Real Estate Investment Trust Sun Hung Kai Properties Ltd. The Link REIT (Cost $6,564,639) Italy 0.8% Immobiliare Grande Distribuzione (Cost $817,871) Japan 17.7% Advance Residence Investment* Japan Excellent, Inc. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Kenedix Realty Investment Corp. Nippon Building Fund, Inc. Nomura Real Estate Office Fund, Inc. United Urban Investment Corp. (c) (Cost $15,528,399) Malta 0.0% BGP Holdings PLC* (Cost $0) 2 Netherlands 4.2% Corio NV Eurocommercial Properties NV (CVA) VastNed Retail NV Wereldhave NV (Cost $4,111,249) New Zealand 1.0% DNZ Property Fund Ltd. Goodman Property Trust Kiwi Income Property Trust Vital Healthcare Property Trust (Cost $955,486) Norway 0.6% Norwegian Property ASA* (Cost $660,128) Singapore 13.4% Ascendas India Trust Ascendas Real Estate Investment Trust Cache Logistics Trust Cambridge Industrial Trust CapitaCommercial Trust CapitaMall Trust CapitaRetail China Trust CDL Hospitality Trusts Fortune REIT K-REIT Asia Suntec Real Estate Investment Trust (Cost $13,523,940) Sweden 0.6% Kungsleden AB (Cost $461,871) United Kingdom 10.7% Big Yellow Group PLC Capital & Regional PLC* Conygar Investment Co. PLC Derwent London PLC Development Securities PLC Hansteen Holdings PLC Land Securities Group PLC Metric Property Investments PLC* NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* UNITE Group PLC* (Cost $12,312,878) United States 31.2% AvalonBay Communities, Inc. (REIT) (c) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) (c) Camden Property Trust (REIT) (c) Cedar Shopping Centers, Inc. (REIT) Cogdell Spencer, Inc. (REIT) CommonWealth REIT (REIT) Digital Realty Trust, Inc. (REIT) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) Glimcher Realty Trust (REIT) Home Properties, Inc. (REIT) (c) Hospitality Properties Trust (REIT) Inland Real Estate Corp. (REIT) LaSalle Hotel Properties (REIT) Mack-Cali Realty Corp. (REIT) Medical Properties Trust, Inc. (REIT) (c) Parkway Properties, Inc. (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) (c) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) (c) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Sovran Self Storage, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Taubman Centers, Inc. (REIT) The Macerich Co. (REIT) Weingarten Realty Investors (REIT) (c) (Cost $28,722,159) Total Common Stocks (Cost $120,730,338) Closed-End Investment Companies 1.1% Alpha Pyrenees Trust Ltd. ProLogis European Properties* Total Closed-End Investment Companies (Cost $1,021,885) Preferred Stocks 8.9% United States Apartment Investment & Management Co., Series U, 7.75% (REIT) Apartment Investment & Management Co., Series Y, 7.875% (REIT) Apartment Investment & Management Co., Series T, 8.0% (REIT) Apartment Investment & Management Co., Series V, 8.0% (REIT) CBL & Associates Properties, Inc., Series D, 7.375% (REIT) Corporate Office Properties Trust, Series J, 7.625% (REIT) (c) Developers Diversified Realty Corp., Series H, 7.375% (REIT) First Industrial Realty Trust, Inc., Series J, 7.25% (REIT) Kilroy Realty Corp., Series F, 7.5% (REIT) LaSalle Hotel Properties, Series G, 7.25% (REIT) Omega Healthcare Investors, Inc., Series D, 8.375% (REIT) Regency Centers Corp., Series D, 7.25% (REIT) SL Green Realty Corp., Series C, 7.625% (REIT) Sunstone Hotel Investors, Inc., 8.0%, Series A (REIT) Taubman Centers, Inc., Series H, 7.625% (REIT) Taubman Centers, Inc., Series G, 8.0% (REIT) Total Preferred Stocks (Cost $9,411,721) Securities Lending Collateral 8.2% Daily Assets Fund Institutional, 0.27% (d) (e) (Cost $9,185,001) Cash Equivalents 0.0% Central Cash Management Fund, 0.19% (d) (Cost $38,924) % of Net Assets Value ($) Total Investment Portfolio (Cost $140,387,869)+ Notes Payable ) ) Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. +The cost for federal income tax purposes was $156,735,589. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $4,858,495. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,299,484 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $18,440,989. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Security is listed in country of domicile. Significant business activities of company are done in China. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $8,930,567, which is 7.9% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(f) Australia $
